Citation Nr: 0842743	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-14 039A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Illiana Health Care System in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from November 16, 2004, to November 24, 
2004, at Pekin Hospital.


WITNESSES AT HEARING ON APPEAL

Appellant and K.R.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1999 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Illiana Health Care System in Danville, Illinois (AOJ).

For the reasons indicated below, the appeal is again remanded 
to the AOJ via the Appeals Management Center in Washington, 
DC.  


REMAND

The veteran is seeking reimbursement of private medical care 
expenses incurred from November 16, 2004, to November 24, 
2004, at Pekin Hospital.  He contends that VA facilities were 
not feasibly available to provide the medical services which 
he received, and further alleges that he was instructed by a 
VA physician to report to the nearest emergency room after 
discussing his condition over the telephone.
  
After reviewing the veteran's claims folder, the Board finds 
that most of the evidentiary and procedural development 
requested in the Board's January 2007 remand has not been 
completed.  Under these circumstances, the Board finds that 
this matter must once again be remanded.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that compliance is 
neither optional nor discretionary).  

An undated document which appears to be serving as a 
supplemental statement of the case in this matter fails to 
address the facts at issue herein.  Specifically, it 
discusses reimbursement for treatment received for an ankle 
fracture.  This case, however, involves treatment for a 
kidney stone.  The supplemental statement of the case also 
noted that a statement of the case was issued to the veteran 
on April 8, 2005.  However, although a letter informing the 
veteran of the Veterans Claims Assistance Act of 2000 is of 
record and dated on April 8, 2005, a copy of a statement of 
the case dated April 8, 2005 is not contained in the record.  
Under these circumstances, the AOJ should verify whether 
there is a missing statement of the case which needs to be 
added to this claims folder; and if not, the AOJ must issue a 
supplemental statement of the case addressing all of the 
evidence received herein.  See 38 C.F.R. §§ 19.31; 20.1304(c) 
(2008).

In support of his claim, the veteran testified before the 
Board that he was advised by his VA treating physician at the 
VA Medical Center in Peoria, Illinois, to report to the 
nearest emergency room for medical treatment.  As instructed 
in the Board's January 2007 remand, the AOJ should attempt to 
obtain the veteran's treatment records, dated from November 
2004 through December 2004, from the VA Medical Center in 
Peoria, Illinois.  

In May 2006, the veteran submitted a letter, dated in March 
2006, from Pekin Hospital noting that his application to the 
Progressive Health Systems Financial Assistance Program had 
"been approved for a 100% discount of the balance."  As 
directed in the Board's prior remand, the RO should contact 
the veteran, and the pertinent treatment providers, to 
clarify exactly what medical services, if any, he remains 
financially liable for.  See 38 C.F.R. § 17.1002(f) (2008).  
In making this determination, the Board notes that some of 
the veteran's claimed expenses were granted by the AOJ in 
letters dated on March 2, 2007.  However, the record remains 
unclear as to what, if any, medical expenses remain unpaid.  

In July 2006, the veteran submitted a rating decision from 
the VA Chicago, Illinois Regional Office which indicated that 
service connection had been awarded for renal stone and left 
varicocele, effective from September 19, 2005.  Upon 
readjudication of this case, the AOJ should consider the 
effects of this decision on the veteran's pending claim for 
medical reimbursement.  See 38 U.S.C.A. § 1728(a) (2008).

Finally, while the AOJ granted reimbursement for some of the 
veteran's private medical expenses incurred on November 16, 
2004, it failed to issue a supplemental statement of the case 
informing the veteran of the material changes in, or 
additions to, the information in the statement of the case or 
any prior supplemental statement of the case, to include 
addressing that portion of the benefits sought on appeal that 
remains denied.  See 38 C.F.R. § 19.31.


Accordingly, the case is hereby remanded for the following 
actions:

1.  Verification of the veteran's 
military service must be associated with 
the claims file. 

2.  A copy of the referenced statement of 
the case, dated on April 8, 2005, must be 
associated with the veteran's claims 
file.  If the April 2005 statement of the 
case cannot be associated, a statement 
documenting its unavailability must be 
included in the veteran's claims folder. 

3.  The veteran's treatment records, 
dated from November 2004 through December 
2004, must be obtained from the VA 
Medical Center in Peoria, Illinois.

4.  A request must be sent to the veteran 
asking him to clarify what medical bills 
that he is responsible for remain 
outstanding relating to his treatment 
from November 16, 2004 to November 24, 
2004, at Pekin Hospital.  The AOJ must 
then undertake any development needed to 
document these outstanding medical 
expenses.

5.  When the above actions have been 
completed, the veteran's claim to 
entitlement to payment or reimbursement 
for the cost of private medical treatment 
from November 16, 2004 to November 24, 
2004, must be readjudicated, taking into 
consideration any and all evidence which 
has been added to the record since its 
last adjudicative action, including 
consideration of the veteran having been 
granted service connection for renal 
stone and for left varicocele during the 
course of this appeal.  If any portion of 
the benefit sought on appeal remains 
denied, the veteran must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

